Citation Nr: 0901009	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1974 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he has PTSD due to his experiences 
in service.  38 C.F.R. § 3.304(f) (2008).  According to his 
service personnel records, the veteran was stationed in 
Kuwait, Korea and Saudi Arabia.  He also participated in an 
operation in Grenada called "Urgent Fury" from November 7, 
1983, to December 12, 1983.  The veteran submitted buddy 
statements from two of his friends, who served in the same 
unit as the veteran.  They state that their unit was in a 
convoy from Kuwait to Bagdad in February 1991.  As they were 
traveling down the "Highway of Death," they saw burning 
vehicles, burning bodies with some still strapped in their 
seats, and body parts scattered around.  Both recalled the 
awful smell as they were passing the area.  

The veteran's military occupational specialties and 
assignments are listed as canvas repairman, fabric and 
leather repairman, squad leader, maintenance analyst, and 
assistant platoon sergeant.  Service personnel records show 
that he was awarded decorations indicating service in 
Southwest Asia, but not evidencing combat.  His service 
medical records are negative for a psychiatric disorder.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  The veteran's 
private treatment records cited stressors involving incoming 
fire from hostile forces while he was stationed in Grenada 
and mass suicide in 1982.  These are stressors that may be 
capable of verification.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  As the veteran has additionally supplied a time 
period during which the attacks took place, an attempt to 
verify the claimed stressors should be made.

As the evidence does not show that the veteran engaged in 
combat, the alleged stressors must be verified by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Because the veteran has provided detailed evidence sufficient 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made, the RO should attempt to verify the 
listed stressors through the JSRRC.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
& Joint Services Records Research 
Center (JSRRC) perform a search of the 
unit history of the "259th Field 
Service Company" during the Operation 
Urgent Fury in Grenada between November 
7, 1983, and December 12, 1983, in an 
attempt to verify whether the veteran's 
unit came under fire attacks while 
stationed in Grenada.  

2.  If any of the above stressors are 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any PTSD is 
related to service.

a.  Prior to the examination, 
specify for the examiner the 
stressor or stressors that are 
determined to be established by the 
record, and instruct the examiner 
that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria for 
PTSD, and should specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
DSM-IV.  The examiner should further 
indicate whether any in-service 
stressors found to be established by 
the record by the RO are sufficient 
to produce PTSD.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder is related to the veteran's 
military service.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

